Rao, Chief Judge:
Upon importation at the port of Los Angeles certain magnesium alloy castings were classified for duty purposes as articles of iron or steel, not coated or plated with precious metal, pursuant to item 657.20 of the Tariff Schedules of the United States and duty was imposed thereon at the rate of 19 per centum ad valorem.
It is the contention of plaintiff herein that said items of merchandise should properly have been classified as parts of nonpiston type internal-combustion engines within the provisions of item 660.54 of said Tariff Schedules, which provide duty therefor at the rate of 10 per centum ad valorem.
By stipulation of the parties hereto it has been agreed as follows:
1. That the merchandise represented by the items marked “A” and initialed NMG by N. M. Guillow on the invoices accompanying the entry covered by the protest enumerated in the attached Schedule, assessed with duty at 19% ad valorem under Item 657.20 of the Tariff Schedules of the United States, and by timely amendment claimed properly dutiable as parts of non-piston type internal combustion *363engines at only 10% ad valorem under Item 660.54 of said Tariff Schedules, consists of magnesium alloy castings, which are solely or chiefly used as parts of non-piston type internal combustion engines, and which are not specifically provided for in the Tariff Schedules of the United States.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
Upon the agreed facts of record, we hold that the items of merchandise marked “A” and initialed “NMG” by Commodity Specialist N. M. Guillow on the invoice accompanying the entry covered by said protest should properly have been classified as parts of nonpiston type internal-combustion engines of the kind provided for in item 660.54 of the Tariff Schedules of the United States and assessed with duty at the rate of 10 per centum ad valorem. That claim made by amendment of the protest is, therefore, sustained.
Judgment will issue accordingly.